
	
		I
		111th CONGRESS
		2d Session
		H. R. 5192
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mrs. Lummis
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the Secretary of Agriculture to designate
		  national forests or portions of national forests in western States as locations
		  for demonstration projects to prevent or mitigate the effect of pine beetle
		  infestations and conduct forest restoration activities, to authorize the
		  emergency removal of dead and dying trees to address public safety risks in
		  western States, to make permanent the stewardship contracting authorities
		  available to the Forest Service, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Forest Ecosystem Recovery and
			 Protection Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Pine Beetle Prevention and Mitigation and Forest
				Restoration
					Sec. 101. Designation of demonstration project
				forests.
					Sec. 102. Pine beetle prevention and mitigation and forest
				restoration demonstration projects.
					Sec. 103. Grants to support forest products industry
				participation in pine beetle prevention and mitigation and forest restoration
				demonstration projects.
					Sec. 104. Treatment of biomass removed from demonstration
				project site.
					Sec. 105. Conforming changes to stewardship contracting
				authority.
					Sec. 106. Environmental analysis and decision
				document.
					Sec. 107. Predecisional administrative review process and
				judicial review.
					Sec. 108. Availability of Reforestation Trust Fund.
					Sec. 109. Acceptance of donations.
					Title II—Good Neighbor and Emergency Ecosystem, Watershed, and
				Human Health and Safety Authorities
					Sec. 201. Designation of insect or disease emergency
				areas.
					Sec. 202. Treatment of biomass removed from insect or disease
				emergency areas.
					Sec. 203. Use of State foresters to provide forest, rangeland,
				and watershed restoration and protection services on Federal land.
					Sec. 204. Removal of dead and dying trees from rights-of-way on
				Federal land.
				
			2.DefinitionsIn this Act:
			(1)At-risk
			 communityThe term at-risk community has the meaning
			 given the term in section 101 of the Healthy Forests Restoration Act of 2003
			 (16 U.S.C. 6511).
			(2)Covered
			 stateThe term covered State means the States of
			 Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon,
			 South Dakota, Utah, Washington, and Wyoming.
			(3)Demonstration
			 project forestThe term
			 demonstration project forest means a unit of the National Forest
			 System or portion of a unit of the National Forest System in a covered State
			 designated by the Secretary under section 101 as the site for demonstration
			 projects under section 102. The term excludes National Forest System land
			 described in section 101(d).
			(4)Demonstration
			 project siteThe term
			 demonstration project site means a site within a demonstration
			 project forest at which pine beetle prevention and mitigation and forest
			 restoration activities will be conducted under section 102.
			(5)Insect or
			 disease emergency areaThe
			 term insect or disease emergency area means National Forest
			 System land or public land in a covered State designated by the Secretary under
			 section 201 as the site for emergency removal of dead and dying trees under
			 such section.
			(6)National forest
			 systemThe term National Forest System has the
			 meaning given the term in section 11(a) of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
			(7)Public
			 landThe term public
			 land has the meaning given the term in section 103(e) of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)).
			(8)SecretaryThe
			 term Secretary means the Secretary of Agriculture, except in
			 title II, in which the term means—
				(A)the Secretary of Agriculture with respect
			 to National Forest System land; and
				(B)the Secretary of the Interior with respect
			 to public land.
				(9)State
			 foresterThe term State
			 forester means the head of a State agency with jurisdiction over State
			 forestry programs in a covered State.
			(10)Wildland-urban
			 interfaceThe term wildland-urban interface has the
			 meaning given the term in section 101 of the Healthy Forests Restoration Act of
			 2003 (16 U.S.C. 6511).
			IPine
			 Beetle Prevention and Mitigation and Forest Restoration
			101.Designation of
			 demonstration project forests
				(a)Designation
			 requiredUsing the selection
			 criteria specified in subsection (c), the Secretary shall designate 25
			 demonstration project forests in the covered States.
				(b)Distribution of
			 demonstration project forests
					(1)In
			 generalExcept as provided in
			 paragraph (2) or (3), each covered State shall contain at least two
			 demonstration project forests.
					(2)Special rule for
			 NevadaIn the case of Nevada,
			 the Secretary shall designate all or a portion of the Humboldt-Toiyabe National
			 Forest as a demonstration project forest for that State notwithstanding the
			 selection criteria specified in subsection (c).
					(3)Special rule for
			 South DakotaIn the case of
			 South Dakota, the Secretary shall designate all or a portion of the Black Hills
			 National Forest as a demonstration project forest for that State
			 notwithstanding the selection criteria specified in subsection (c).
					(4)Additional
			 sitesIn addition to the
			 demonstration project forests required by paragraphs (1) through (3), the
			 Secretary shall designate three additional demonstration project forests that
			 the Secretary determines, using the selection criteria specified in subsection
			 (c), has the greatest need for demonstration projects under section 102. No
			 covered State may have more than four demonstration project forests located in
			 whole or in part within that State.
					(c)Selection
			 criteria
					(1)Beetle
			 infestationAt least one
			 demonstration project forest in each covered State must have a significant
			 beetle infestation rate, to be determined using the most recent forest survey
			 data. Priority shall be given to forests located in counties that the Secretary
			 determines have the greatest need for beetle mitigation or recovery.
					(2)Wildland-urban
			 interfaceTo the maximum
			 extent feasible, at least one demonstration project forest in each covered
			 State shall include—
						(A)a wildland-urban
			 interface with significant beetle infestation; or
						(B)an area covered by a Community and Wildfire
			 Protection Plan.
						(3)Protection of
			 other valuable landTo the
			 maximum extent feasible, at least one demonstration project forest in each
			 covered State shall be designated based on its proximity to units of the
			 National Park System, State park units, wilderness areas, or wilderness study
			 areas with the potential of a future beetle infestation in the demonstration
			 project forest spreading to the other land. Nothing in this paragraph affects
			 the law applicable to wilderness or wilderness study areas.
					(4)Use of existing
			 forest infrastructureTo the
			 maximum extent feasible, the Secretary shall designate as demonstration project
			 forests land on which demonstration project sites will be able to utilize and
			 supply existing forest infrastructure, such as local loggers and mills.
					(d)Certain lands
			 excludedA demonstration
			 project forest may not include National Forest System land—
					(1)that is designated as wilderness;
					(2)that is
			 recommended for wilderness designation in a forest land and resource management
			 plan; or
					(3)on which the removal of vegetation is
			 prohibited or restricted by Act of Congress or Presidential
			 proclamation.
					(e)Deadline for
			 designationThe Secretary
			 shall complete the designation process within 90 days after the date of the
			 enactment of this Act.
				102.Pine beetle
			 prevention and mitigation and forest restoration demonstration
			 projects
				(a)Desired future
			 conditions reportThe
			 Secretary shall complete or update the desired future conditions report for
			 each demonstration project forest, with focus on beetle outbreaks and
			 infestation, including reducing fire and public health threats and preventing
			 infestation in unaffected forest stands.
				(b)Demonstration
			 project sitesThe Secretary
			 shall identify specific demonstration project sites within each demonstration
			 project forest and develop pine beetle prevention, mitigation, or forest
			 restoration projects for each demonstration project site. Such projects may
			 include projects already in the scoping, planning, or implementation
			 process.
				(c)Stewardship
			 contracts
					(1)In
			 generalUsing the authority
			 provided by section 347 of the Department of the Interior and Related Agencies
			 Appropriations Act, 1999 (16 U.S.C. 2104 note; as contained in section 101(e)
			 of division A of Public Law 105–277), the Secretary shall enter into
			 stewardship contracts, in consultation with private industry and State forest
			 managers, that meet the particular needs of each demonstration project site. A
			 stewardship contract shall be no fewer than 7 years, and up to 20 years in
			 duration, and encompass at least 10,000 acres, including any insect or disease
			 emergency area also covered by the contract.
					(2)Forest health
			 and restorationAt least one
			 stewardship contract for each demonstration project forest shall be developed
			 primarily for the purpose of forest health and ecosystem restoration.
					(3)Protection of
			 other valuable landAt least
			 one stewardship contract for each demonstration project forest shall be
			 developed primarily for the purpose of preventing future bark beetle outbreaks
			 within that forest or preventing the potential future spread of a beetle
			 outbreak to units of the National Park System, State park units, wilderness
			 areas, or wilderness study areas.
					(d)Deadline for
			 implementationWithin 270
			 days after the date of the enactment of this Act, the Secretary shall—
					(1)complete the
			 desired future conditions reports required by subsection (a);
					(2)identify initial
			 demonstration project sites under subsection (b); and
					(3)begin entering
			 into stewardship contracts under subsection (c).
					(e)Progress
			 reportsNot later than one
			 year after the initial identification of a demonstration project site, and
			 every two years thereafter, the Secretary shall submit to Congress a report on
			 the progress of meeting the desired future conditions for the demonstration
			 project site.
				103.Grants to
			 support forest products industry participation in pine beetle prevention and
			 mitigation and forest restoration demonstration projects
				(a)Grants
			 authorizedThe Secretary may
			 make competitive grants to support forest products industry—
					(1)participation in
			 pine beetle prevention and mitigation and forest restoration activities
			 conducted under section 102 at demonstration project site within a
			 demonstration project forest; or
					(2)use of forest materials derived from such
			 pine beetle prevention and mitigation and forest restoration activities.
					(b)Use of
			 grantsA grant recipient
			 shall use the grant funds only to start, restart, or support infrastructure to
			 allow for the removal and processing of trees under the terms of a stewardship
			 contract developed under section 102.
				(c)Maximum grant
			 amountTotal grant amounts
			 under this section for a single demonstration project site may not exceed
			 $3,000,000.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary $75,000,000 to make grants under this section.
				104.Treatment of
			 biomass removed from demonstration project siteAny biomass removed from a demonstration
			 project site shall be deemed to be renewable biomass for purposes of the
			 renewable fuel program under section 211(o) of the Clean Air Act (42 U.S.C.
			 7545(o)).
			105.Conforming
			 changes to stewardship contracting authority
				(a)Permanent
			 stewardship contracting authoritySection 347(a) of the Department of the
			 Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; as
			 contained in section 101(e) of division A of Public Law 105–277) is amended by
			 striking Until September 30, 2013, the and inserting
			 The.
				(b)Treatment of
			 cancellation costsSection
			 347 of the Department of the Interior and Related Agencies Appropriations Act,
			 1999 (16 U.S.C. 2104 note; as contained in section 101(e) of division A of
			 Public Law 105–277) is amended by adding at the end the following new
			 subsection:
					
						(h)Treatment of
				cancellation costs
							(1)Limitation on
				obligationNotwithstanding
				any other provision of law, including section 304B of the Federal Property and
				Administrative Services Act of 1949 (41 U.S.C. 254c), the Forest Service may
				not obligate funds to cover the cost of canceling a Forest Service multiyear
				stewardship contract under subsection (a) until the date on which the multiyear
				stewardship contract is cancelled.
							(2)Costs of
				cancellation or terminationThe costs of any cancellation or
				termination of a multiyear stewardship contract described in paragraph (1) may
				be paid from any appropriations available to the Forest Service. In the event
				such appropriations are exhausted—
								(A)the exhaustion of
				such appropriations shall not be considered to be a violation of section 1341
				of title 31, United States Code; and
								(B)the Secretary of
				Agriculture shall seek a supplemental
				appropriation.
								.
				106.Environmental
			 analysis and decision document
				(a)Requirements
					(1)Applicable
			 lawExcept as otherwise
			 provided in this section, the Secretary shall comply with the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.), any regulations
			 promulgated to carry out that Act, and other applicable laws in designing and
			 conducting pine beetle prevention and mitigation and forest restoration
			 projects for a demonstration project site.
					(2)Single EA or
			 EISThe Secretary shall
			 prepare a single environmental assessment or environmental impact statement
			 pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42
			 U.S.C. 4332(2)) for an entire demonstration project site.
					(3)Limited
			 consideration of alternativesThe Secretary is not required to study,
			 develop, or analyze any alternatives in the environmental assessment or
			 environmental impact statement other than the proposed agency action and the
			 alternative of no action in designing pine beetle prevention and mitigation and
			 forest restoration projects for a demonstration project site.
					(4)Public
			 CommentIn accordance with
			 section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)) and the applicable regulations and administrative guidelines, the
			 Secretary shall provide an opportunity for public comment during the
			 preparation of the environmental assessment or environmental impact statement
			 for pine beetle prevention and mitigation and forest restoration projects for a
			 demonstration project site.
					(b)Required
			 consultation
					(1)Compliance with
			 endangered species act of 1973
						(A)In
			 generalExcept as otherwise
			 provided in this section, the Secretary shall comply with section 7 of the
			 Endangered Species Act of 1973 (16 U.S.C. 1536) in designing and conducting
			 pine beetle prevention and mitigation and forest restoration projects for a
			 demonstration project site.
						(B)Deadline for
			 completionIf the consultation required under this paragraph is
			 not completed by the date on which the decision document is issued under
			 subsection (c), the applicable biological assessment from the land management
			 agency shall be considered to be sufficient for the purposes of section 7 of
			 the Endangered Species Act of 1973 (16 U.S.C. 1536).
						(2)Other required
			 consultation
						(A)In
			 generalAny consultation
			 required under any other laws, such as the National Historic Preservation Act
			 (16 U.S.C. 470 et seq.), may proceed simultaneously with the design of the pine
			 beetle prevention and mitigation and forest restoration project.
						(B)IncorporationTo the extent feasible, practicable, and
			 consistent with the objectives of the pine beetle prevention and mitigation and
			 forest restoration project, the results of any consultation required under
			 subparagraph (A) shall be immediately incorporated into the project.
						(c)Public Notice
			 and Meeting
					(1)Public
			 noticeThe Secretary shall
			 provide notice of each pine beetle prevention and mitigation and forest
			 restoration project in accordance with applicable regulations and
			 administrative guidelines.
					(2)Public
			 meetingDuring the
			 preparation stage of the pine beetle prevention and mitigation and forest
			 restoration project, the Secretary shall—
						(A)conduct a public
			 meeting at an appropriate location in the demonstration project forest in which
			 the project will be conducted; and
						(B)provide advance
			 notice of the location, date, and time of the meeting.
						(d)Public
			 CollaborationIn order to
			 encourage meaningful public participation during preparation of pine beetle
			 prevention and mitigation and forest restoration projects, the Secretary shall
			 facilitate collaboration among State and local governments and Indian tribes,
			 and participation of interested persons, during the preparation of the
			 projects.
				(e)Decision
			 DocumentThe Secretary shall
			 sign a decision document for a pine beetle prevention and mitigation and forest
			 restoration project and provide notice of the final agency actions.
				(f)ImplementationThe Secretary shall implement the pine
			 beetle prevention and mitigation and forest restoration project as soon as
			 practicable after the issuance of the decision document, subject only to the
			 availability of funds for the project.
				107.Predecisional
			 administrative review process and judicial reviewSections 105 and 106 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6515, 6516) shall apply to pine beetle
			 prevention and mitigation and forest restoration projects for a demonstration
			 project site.
			108.Availability of
			 Reforestation Trust Fund
				(a)Inapplicability
			 of limitation on transfersSection 303(b)(2) of Public Law 96–451 (16
			 U.S.C. 1606a(b)(2)) shall not apply to limit the transfer of amounts to the
			 Reforestation Trust Fund until such date as the Secretary notifies the
			 Secretary of the Treasury that funds are no longer needed to design and conduct
			 pine beetle prevention and mitigation and forest restoration projects at
			 demonstration project sites.
				(b)Availability of
			 Reforestation Trust FundAmounts transferred to the Reforestation
			 Trust Fund for a fiscal year in excess of $30,000,000 shall be available to the
			 Secretary to carry out this title.
				109.Acceptance of
			 donations
				(a)Authority To
			 Accept Gifts and DonationsSubject to subsection (b), the Secretary
			 may accept gifts and donations for purposes of defraying the costs of carrying
			 out this title. The Secretary may solicit donations—
					(1)at National Forest
			 System visitor centers; and
					(2)in connection with
			 the issuance of hunting and fishing licenses or campground reservations.
					(b)LimitationThe Secretary may not accept a gift or
			 donation under subsection (a) if acceptance of the gift or donation would
			 compromise or appear to compromise—
					(1)the ability of the Forest Service or any
			 employee of the Forest Service to carry out the responsibility or duty of the
			 Forest Service in a fair and objective manner; or
					(2)the integrity of
			 any program of the Forest Service or of any person involved in such a
			 program.
					(c)Criteria for
			 AcceptanceThe Secretary shall prescribe written guidance setting
			 forth the criteria to be used in determining whether the acceptance of a gift
			 or donation would have a result described in subsection (b).
				(d)Crediting of
			 donationsFunds accepted by the Secretary under section (a) shall
			 be credited to appropriations available to carry out this title.
				IIGood
			 Neighbor and Emergency Ecosystem, Watershed, and Human Health and Safety
			 Authorities
			201.Designation of
			 insect or disease emergency areas
				(a)Designation
			 authorizedUsing the
			 selection criteria specified in subsection (c), the Secretary may designate
			 National Forest System land or public land in a covered State as an insect or
			 disease emergency area from which dead and dying trees may be removed in
			 response to threats to human health and safety.
				(b)Consideration of
			 designation proposalsThe
			 Secretary concerned shall accept and consider proposals for the designation of
			 insect or disease emergency areas submitted by—
					(1)the Governor of a
			 covered State;
					(2)a
			 State forester;
					(3)a
			 Water Conservation District; or
					(4)an at-risk
			 community.
					(c)Selection
			 criteriaThe Secretary may
			 designate an insect or disease emergency area if the Secretary determines that
			 an excessive number of dead and dying trees on the National Forest System land
			 or public land to be designated has resulted in an unacceptable threat of fire
			 or falling trees on campgrounds, roadways, power lines, watersheds, at-risk
			 communities, or wildland-urban interface areas or other unacceptable threats to
			 human health and safety.
				(d)Certain lands
			 excludedAn insect or disease
			 emergency area may not include National Forest System land or public
			 land—
					(1)that is designated as wilderness;
					(2)that is
			 recommended for wilderness designation in a forest land and resource management
			 plan; or
					(3)on which the removal of vegetation is
			 prohibited or restricted by Act of Congress or Presidential
			 proclamation.
					(e)Effect of
			 designationFor the one-year
			 period beginning on the date of the designation of an insect or disease
			 emergency area, projects for the removal of dead and dying trees in the insect
			 or disease emergency area shall be categorically excluded from documentation in
			 an environmental impact statement and environmental assessment under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the
			 decision to categorically exclude the project is made in accordance with
			 applicable extraordinary circumstances procedures established pursuant to
			 section 1508.4 of title 40, Code of Federal Regulations.
				202.Treatment of
			 biomass removed from insect or disease emergency areasAny biomass removed from an insect or
			 disease emergency area shall be deemed to be renewable biomass for purposes of
			 the renewable fuel program under section 211(o) of the Clean Air Act (42 U.S.C.
			 7545(o)).
			203.Use of State foresters to provide forest,
			 rangeland, and watershed restoration and protection services on Federal
			 land
				(a)Cooperative agreements and contracts
			 authorizedThe Secretary may
			 enter into a cooperative agreement or contract (including a sole source
			 contract) with the State forester of a covered State to authorize the State
			 forester to provide forest, rangeland, and watershed restoration and protection
			 services described in subsection (b) on the National Forest System land or
			 public land covered by the agreement or contract.
				(b)Authorized servicesForest, rangeland, and watershed
			 restoration and protection services authorized by subsection (a) include the
			 conduct of—
					(1)activities to treat insect infected
			 trees;
					(2)activities to reduce hazardous fuels;
			 and
					(3)any other activities to restore or improve
			 forest, rangeland, and watershed health, including fish and wildlife
			 habitat.
					(c)State
			 as agentExcept as provided
			 in subsection (f), a cooperative agreement or contract entered into under
			 subsection (a) may authorize the State forester to serve as the agent for the
			 Secretary in providing the restoration and protection services authorized under
			 the agreement or contract.
				(d)SubcontractsIn accordance with applicable contract
			 procedures for the covered State, a State forester may enter into subcontracts
			 to provide the restoration and protection services authorized under a
			 cooperative agreement or contract entered into under subsection (a).
				(e)Timber salesSubsections (d) and (g) of section 14 of
			 the National Forest Management Act of 1976 (16 U.S.C. 472a) shall not apply to
			 services performed under a cooperative agreement or contract entered into under
			 subsection (a).
				(f)Retention of NEPA
			 responsibilitiesAny decision
			 required to be made under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) with respect to any restoration and protection services to
			 be provided by a State forester under a cooperative agreement or contract
			 entered into under subsection (a) on National Forest System land or public land
			 shall not be delegated to a State forester or any other officer or employee of
			 the covered State.
				(g)Applicable
			 lawThe restoration and
			 protection services to be provided under this section shall be carried out on a
			 project-to-project basis under existing authorities of the Forest Service or
			 Bureau of Land Management, as applicable.
				(h)Termination
					(1)Termination of authorityThe authority of the Secretary to enter
			 into cooperative agreements and contracts under this section terminates on
			 September 30, 2018.
					(2)Contract termination dateThe termination date of a cooperative
			 agreement or contract entered into under this section shall not extend beyond
			 September 30, 2019.
					204.Removal of dead
			 and dying trees from rights-of-way on Federal land
				(a)Cooperative agreements and contracts
			 authorizedThe Secretary may
			 enter into a cooperative agreement, memorandum of understanding, or contract
			 (including a sole source contract) with a State department of transportation,
			 State or Federal public utility commission, or private utility company to
			 authorize the removal of dead and dying trees from a right-of-way held by the
			 department, commission, or company on National Forest System land or public
			 land in a covered State.
				(b)Hold
			 harmlessUntil a cooperative
			 agreement, memorandum of understanding, or contract is entered into with a
			 private utility company for the removal of dead and dying trees from
			 rights-of-way held by the company on National Forest System land or public land
			 in a covered State, the company shall not be liable for damages resulting from
			 fallen dead or dying trees on any right-of-way held by the company on National
			 Forest System land or public land within any beetle infested area.
				
